16-4156
     You v. Sessions
                                                                                   BIA
                                                                             Loprest, IJ
                                                                           A087 707 836
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 13th day of February, two thousand
 5   eighteen.
 6
 7   PRESENT: DENNIS JACOBS,
 8            BARRINGTON D. PARKER,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   SHIJIE YOU,
14            Petitioner,
15
16                     v.                                        16-4156
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Curt Donald Schmidt, The Law
24                                     Office of Joe Zhou & Associates,
25                                     PLLC, Flushing, NY.
26
27   FOR RESPONDENT:                   Chad A. Readler, Acting Assistant
28                                     Attorney General; Cindy S.
29                                     Ferrier, Assistant Director;
30                                     Brendan P. Hogan, Trial Attorney,
31                                     Office of Immigration Litigation,
32                                     United States Department of
33                                     Justice, Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Shijie You, a native and citizen of the

6    People’s Republic of China, seeks review of a November 14,

7    2016, decision of the BIA, affirming a March 17, 2016,

8    decision of an Immigration Judge (“IJ”) denying You’s

9    application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).   In re Shijie

11   You, No. A087 707 836 (B.I.A. Nov. 14, 2016), aff’g No.

12   A087 707 836 (Immig. Ct. N.Y. City Mar. 17, 2016).   We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       We have reviewed the IJ’s decision as modified by the

16   BIA, i.e., minus the adverse credibility determination that

17   the BIA declined to reach.   See Xue Hong Yang v. U.S. Dep’t

18   of Justice, 426 F.3d 520, 522 (2d Cir. 2005).   The applicable

19   standards of review are well established.        See 8 U.S.C.

20   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

21   Cir. 2009).

22       You asserted that police in China detained and beat him

23   for disturbing the peace when he organized a protest and

24   fundraiser after the death of a coworker who had been forced
                                   2
1    to retire early.      As the agency concluded, You failed to

2    establish   his   eligibility   for   asylum   and   withholding    of

3    removal based on this claim because he failed to demonstrate

4    that police targeted him on account of a protected ground.

5        To establish eligibility for asylum and withholding of

6    removal, “the applicant must establish that race, religion,

7    nationality, membership in a particular social group, or

8    political opinion was or will be at least one central

9    reason for persecuting the applicant.”         8 U.S.C.

10   § 1158(b)(1)(B)(i); id. § 1231(b)(3)(A); see also Matter of

11   C-T-L-, 25 I. & N. Dec. 341, 348 (B.I.A. 2010).           To

12   demonstrate that persecution or a well-founded fear of

13   persecution is on account of an applicant’s political

14   opinion, the applicant must “show, through direct or

15   circumstantial evidence, that the persecutor’s motive to

16   persecute arises from the applicant’s political belief,”

17   rather than merely by the persecutor’s own opinion.

18   Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 (2d Cir.

19   2005).   The persecution may be on account of an opinion

20   imputed to the applicant by the persecutor, regardless of

21   whether or not this imputation is accurate.          See Chun Gao

22   v. Gonzales, 424 F.3d 122, 129 (2d Cir. 2005).         Although

23   retaliation for an applicant’s opposition to endemic

24   government corruption or economic policies may constitute
                                      3
1    persecution on account of a political opinion, a

2    persecutor’s suppression of an applicant’s “challenge to

3    isolated, aberrational acts” does not.     Yueqing Zhang, 426
4 F.3d at 546-48; see also Osorio v. INS, 18 F.3d 1017, 1029

5    (2d Cir. 1994) (requiring BIA to consider “the political

6    dimension” and “political context” of economic disputes

7    between a union leader and his government).

8        You did not testify to any facts from which one could

9    infer that police targeted him on account of his political

10   opinion, imputed or otherwise.    He testified that police

11   accused, detained, and charged him with disturbing the

12   peace, and hit him when he questioned their authority.     On

13   cross-examination, when asked whether his troubles stemmed

14   solely from the death of his coworker, You mentioned for

15   the first time that he and his coworkers felt the

16   leadership of their company was corrupt.    You’s single

17   mention of corruption, without testimony that he expressed

18   or took an anti-corruption stand or that police mentioned

19   corruption in detaining or harming him, was insufficient to

20   show that police targeted him on account of any political

21   opinion.   See Yueqing Zhang, 426 F.3d at 545-48.

22   Accordingly, although the mistreatment You suffered is

23   inexcusable, without any direct or circumstantial evidence

24   to support his claim that he was targeted or would be
                                   4
1    targeted on account of his political opinion, the agency

2    did not err in finding that he failed to establish his

3    eligibility for asylum or withholding of removal.    See

4    8 U.S.C. § 1158(b)(1)(B)(i); id. § 1231(b)(3)(A); Yueqing

5    Zhang, 426 F.3d at 545.

6        We do not consider the agency’s denial of CAT relief

7    because You has not raised that claim in his brief.        See

8    Yueqing Zhang, 426 F.3d at 541 n.1, 545 n.7.

9        For the foregoing reasons, the petition for review is

10   DENIED.    As we have completed our review, any stay of removal

11   that the Court previously granted in this petition is VACATED,

12   and any pending motion for a stay of removal in this petition

13   is DISMISSED as moot.    Any pending request for oral argument

14   in this petition is DENIED in accordance with Federal Rule of

15   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

16   34.1(b).

17                       FOR THE COURT:
18                       Catherine O’Hagan Wolfe, Clerk of Court




                                     5